Watson, Judge:
These suits have been submitted for decision on the following agreement between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiffs and the Assistant Attorney General for the United States that the articles marked “A” and initialed AEN (Import Specialist’s Initials) by Import Specialist A. E. Norman (Import Specialist’s Name) on the invoices covered by the protests enumerated on Schedule “A” attached hereto and made a part hereof, and assessed at either 19% ad valorem or 21% ad valorem, depending upon the date of entry, under Par. 411 of the Tariff Act of 1930, as modified, consists of rush bags the same in all material respects to the merchandise in Carson M. Simon & Co. v. United States, C.D. 2558, or maize bags the same in all material respects as the merchandise in Morris Friedman v. United States, C.D. 3019, wherein both types of articles were held dutiable, either directly or by similitude, as manufactures of weeds, in Par. 1537(a), as modified by T.D. 53865 and T.D. 53877, at the rate of 12.5%, which rate was further reduced by T.D. 55615 to 11 % as to entries made on and after July 1, 1962.
IT IS FURTHER STIPULATED AND AGREED that the records in C.D. 2558 and C.D. 3019 be incorporated in these cases, and that the protest enumerated on Schedule “A” attached hereto and made a part hereof be submitted on this stipulation, said protests being limited to the articles marked “A” as aforesaid.
On the agreed facts, we hold the merchandise represented by the items marked with the letter “A” and with the initials of the import specialist on the invoices accompanying the entries covered by the protests enumerated hi schedule “A”, attached to and made a part hereof, is properly dutiable under paragraph 1537 (a) of the Tariff Act of 1930, as modified by the Protocol of Terms of Accession by Japan to the General Agreement on Tariffs and Trade, T.D. 53865, and T.D. 53877, or by T.D. 55615 and T.D. 55649, as manufactures of weeds, at the appropriate rate of duty, depending on the date of entry.
To the extent indicated, the protests are sustained. As to all other claims, the protests are overruled. Judgment will issue accordingly.